                 Case 2:19-cv-02010-TSZ Document 1 Filed 12/09/19 Page 1 of 17



 1
 2
 3
 4
 5
 6
 7
 8
                               UNITED STATES DISTRICT COURT
 9                            WESTERN DISTRICT OF WASHINGTON
                                     SEATTLE DIVISION
10
     EVA MARIE YEE, on behalf of herself                Case No. 2:19-cv-02010
11
     and those similarly situated,
12                                                      CLASS ACTION COMPLAINT
                           Plaintiff,
13                                                      VIOLATIONS OF THE TELEPHONE
            v.                                          CONSUMER PROTECTION ACT OF
14                                                      1991, 47 U.S.C § 227
     ASSURANCE IQ, LLC.,
15
                            Defendant.                  DEMAND FOR JURY TRIAL
16
17
                                        NATURE OF THIS ACTION
18
            1.       Eva Marie Yee (“Ms. Yee” or “Plaintiff”) individually and on behalf of the
19
     proposed Class defined below, brings this class action lawsuit for damages resulting from the
20
     unlawful actions of Defendant Assurance IQ, LLC. (“Assurance” or “Defendant”). Assurance
21
     negligently, knowingly, and/or willfully placed unsolicited automated text messages to Plaintiff’s
22
     cellular phone in violation of the Telephone Consumer Protection Act, 47 U.S.C. § 227, et seq.
23
     (the “TCPA”). Plaintiff alleges as follows upon personal knowledge as to herself and her own
24
     experiences and, as to all other matters, upon information and belief including due investigation
25
     conducted by her attorneys.
26
27 _____________________________________________________________________________________
     COMPLAINT                                  Page 1 of 17              Kazerouni Law Group, APC
28                                                                        245 Fischer Avenue, Unit D1
                                                                                Costa Mesa, CA 92626
                                                                                       (800) 400-6808
                Case 2:19-cv-02010-TSZ Document 1 Filed 12/09/19 Page 2 of 17




 1         2.       This case is brought to enforce the consumer privacy provisions afforded by the

 2 TCPA, a federal law that was designed to curtail abusive telemarketing practices precisely like
 3 those described herein.
 4         3.       Assurance violated 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(2)

 5 by using an automatic telephone dialing system (“ATDS”) to bombard consumers’ mobile
 6 phones with non-emergency advertising and marketing text messages without prior express
 7 written consent.
 8                                   JURISDICTION AND VENUE

 9         4.       This Court has federal question subject matter jurisdiction over this class action

10 lawsuit pursuant to 28 U.S.C. § 1331 as Plaintiff alleges violations of a federal statute, the
11 TCPA.
12         5.       This Court has personal jurisdiction over Assurance because, (1) during the

13 relevant time period, Assurance’s principal place of business was in the State of Washington, (2)
14 Assurance is a Washington limited liability company, and (3) Assurance’s nationwide
15 telemarketing campaign, which caused harm to purported class members across the country,
16 emanated from Bellvue, Washington. As such, Assurance has purposefully availed itself of the
17 laws and markets of the State of Washington and this District.
18         6.       Venue is proper in the United States District Court for the Western District of

19 Washington pursuant to 28 U.S.C. § 1391(b) and (c) because Assurance’s principal place of
20 business is in Bellevue, Washington. As such, Assurance resides in the Western District of
21 Washington.
22                                               PARTIES

23         7.       Plaintiff is an individual who, at all relevant times, resided in the State of Arizona.

24         8.       Defendant Assurance is a Washington limited liability company organized under

25 the laws of the State of Washington.
26
   _____________________________________________________________________________________
27 COMPLAINT                             Page 2 of 17           Kazerouni Law Group, APC
                                                                245 Fischer Avenue, Unit D1
28                                                                    Costa Mesa, CA 92626
                                                                             (800) 400-6808
                 Case 2:19-cv-02010-TSZ Document 1 Filed 12/09/19 Page 3 of 17




 1          9.       Assurance is an online insurance brokerage, which offers insurance coverage

 2 service options nationwide.
 3          10.      Assurance is, and at all times mentioned herein was a “person,” as defined by 47

 4 U.S.C. § 153(39).
 5                                       TCPA BACKGROUND

 6          11.      In 1991, Congress enacted the TCPA to regulate the explosive growth of the

 7 telemarketing industry.
 8          12.      The TCPA was designed to prevent calls and messages like the one described

 9 within this complaint, and to protect the privacy of citizens like Plaintiff.       “Voluminous

10 consumer complaints about abuses of telephone technology – for example, computerized calls
11 dispatched to private homes – prompted Congress to pass the TCPA.” Mims v. Arrow Fin.
12 Servs., LLC, 132 S. Ct. 740, 744 (2012).
13          13.      In enacting the TCPA, Congress intended to give consumers a choice as to how

14 creditors and telemarketers may call them, and made specific findings that “[t]echnologies that
15 might allow consumers to avoid receiving such calls are not universally available, are costly, are
16 unlikely to be enforced, or place an inordinate burden on the consumer.” TCPA, Pub.L. No.
17 102-243, § 11. Toward this end, Congress found that:
18                   Banning such automated or prerecorded telephone calls to the
                     home, except when the receiving party consents to receiving the
19                   call or when such calls are necessary in an emergency situation
20                   affecting the health and safety of the consumer, is the only
                     effective means of protecting telephone consumers from this
21                   nuisance and privacy invasion.

22
     Id. at § 12; see also, Martin v. Leading Edge Recovery Solutions, LLC, 2012 WL 3292838, at *4
23
     (N.D. Ill. Aug. 10, 2012) (citing Congressional finding on TCPA’s purpose).
24
25
26
   _____________________________________________________________________________________
27 COMPLAINT                             Page 3 of 17           Kazerouni Law Group, APC
                                                                245 Fischer Avenue, Unit D1
28                                                                    Costa Mesa, CA 92626
                                                                             (800) 400-6808
              Case 2:19-cv-02010-TSZ Document 1 Filed 12/09/19 Page 4 of 17




 1          14.     Congress also specifically found that “the evidence presented to the Congress

 2 indicates that automated or prerecorded calls are a nuisance and an invasion of privacy,
 3 regardless of the type of call […].” Id. At §§ 12-13; see also, Mims, 132 S. Ct. at 744.
 4          15.     As Judge Easterbrook of the Seventh Circuit explained in a TCPA case regarding

 5 calls to a non-debtor similar to this one:
 6                  The Telephone Consumer Protection Act […] is well known for its
                    provisions limiting junk-fax transmissions. A less litigated part of
 7                  the Act curtails the use of automated dialers and prerecorded
 8                  messages to cell phones, whose subscribers often are billed by the
                    minute as soon as the call is answered – and routing a call to
 9                  voicemail counts as answering the call. An automated call to a
                    landline phone can be an annoyance; an automated call to a cell
10                  phone adds expense to annoyance.
11
     Soppet v. Enhanced Recovery Co., LLC, 679 F.3d 637, 638 (7th Cir. 2012).
12
13          16.     The TCPA makes it “unlawful for any person within the United States . . . to

14 make any call (other than a call made for emergency purposes or made with the prior express
15 consent of the called party) using any automatic telephone dialing system or an artificial or
16 prerecorded voice . . . to any telephone number assigned to a paging service, cellular telephone
17 service, specialized mobile radio service, or other radio common carrier service, or any service
18 for which the called party is charged for the call . . . .” 47 U.S.C. § 227(b)(1)(A)(iii).

19          17.     Text messages are calls and are subject to the TCPA. See, e.g., Campbell-Ewald

20 Co. v. Gomez, 136 S. Ct. 663, 666 (2016); Satterfield v. Simon & Schuster, Inc., 569 F.3d 946,
21 954 (9th Cir. 2009).
22          18.     47 C.F.R. § 64.1200(a)(2) additionally states, with respect to advertisement and

23 telemarketing calls—of which Defendant’s texts to Plaintiff are—that “[n]o person or entity may
24 . . . [i]nitiate or cause to be initiated, any telephone call that includes or introduces an
25 advertisement or constitutes telemarketing, using an automatic telephone dialing system or an
26
   _____________________________________________________________________________________
27 COMPLAINT                             Page 4 of 17           Kazerouni Law Group, APC
                                                                245 Fischer Avenue, Unit D1
28                                                                    Costa Mesa, CA 92626
                                                                             (800) 400-6808
               Case 2:19-cv-02010-TSZ Document 1 Filed 12/09/19 Page 5 of 17




 1 artificial or prerecorded voice, to any of the lines or telephone numbers described in paragraphs
 2 (a)(1)(i) through (iii) of this section, other than a call made with the prior express written consent
 3 of the called party . . . .”
 4          19.     47 C.F.R. § 64.1200(f)(8) defines “prior express written consent” as “an

 5 agreement, in writing, bearing the signature of the person called that clearly authorizes the seller
 6 to deliver or cause to be delivered to the person called advertisements or telemarketing messages
 7 using an automatic telephone dialing system or an artificial or prerecorded voice, and the
 8 telephone number to which the signatory authorizes such advertisements or telemarketing
 9 messages to be delivered.”
10          20.     To state a claim for a violation of the TCPA, a plaintiff must only show that he or

11 she received a call made using an ATDS or featuring a prerecorded voice; consent is an
12 affirmative defense to liability under the TCPA. See Meyer v. Portfolio Recovery Assocs., LLC,
13 707 F.3d 1036, 1042 (9th Cir. 2012) (finding Defendant “did not show a single instance where
14 express consent was given before the call was placed.”)
15          21.     The TCPA provides for damages in the amount of $500 for each negligent

16 violation and $1,500 for each knowing violation. See 47 U.S.C. § 227(b)(3).
17                                    FACTUAL ALLEGATIONS

18          22.     Plaintiff is, and has been at all times relevant to this action, the regular and sole

19 user of her cellular telephone number—(602) 461-XXXX.
20 //
21 //
22 //
23 //
24 //
25 //
26
   _____________________________________________________________________________________
27 COMPLAINT                             Page 5 of 17           Kazerouni Law Group, APC
                                                                245 Fischer Avenue, Unit D1
28                                                                    Costa Mesa, CA 92626
                                                                             (800) 400-6808
             Case 2:19-cv-02010-TSZ Document 1 Filed 12/09/19 Page 6 of 17




 1         23.     On or about October 31, 2019, at approximately 9:20AM, Assurance sent Plaintiff

 2 two automated text messages to Plaintiff’s cellular telephone number. A true and correct copy of
 3 the October 31, 2019 text messages sent by Assurance are reproduced below:
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18

19
20         24.     The short code that Defendant used to send the automated text message at issue to
21 Plaintiff—719-53—is used by Assurance to send automated text marketing messages.
22         25.     In its Terms and Conditions, Assurance encourages consumers to use the same
23 short code—719-53—to receive text communications related to “Shopper Alerts” and other
24 marketing messages.1
25   1
           https://www.assurance.com/terms-and-conditions (last visited December 3, 2019).
26
   _____________________________________________________________________________________
27 COMPLAINT                             Page 6 of 17           Kazerouni Law Group, APC
                                                                245 Fischer Avenue, Unit D1
28                                                                    Costa Mesa, CA 92626
                                                                             (800) 400-6808
                   Case 2:19-cv-02010-TSZ Document 1 Filed 12/09/19 Page 7 of 17




 1              26.       “A short code is a number with fewer digits than a phone number to which a text

 2 message can be sent. The five-or six-digit numbers are often promoted in traditional and digital
 3 advertising. Companies use these codes to bring customers into the branded experience through
                                                                                                   2
 4 voting, surveys, sweepstakes, coupon offers, information updates, loyalty programs and alerts.”
 5              27.       “A dedicated short code is an SMS short code that is used and paid for

 6 exclusively by one brand. A dedicated short code is different from a shared short code, because a
                                                              3
 7 shared short code is used and paid for by multiple brands.”
 8              28.       “A vanity short code, is a 5-6 digit phone number that is specifically selected by a
                                                                                         4
 9 brand, rather than selected at random by the Common Short Code Administration (CSCA).”
10              29.       Plaintiff did not give Defendant prior express written consent to send text

11 messages to her cellular telephone number by using an automatic telephone dialing system.
12              30.       Consumers across the country have found themselves inundated with Defendant’s

13 unauthorized automated calls and texts, with consumers airing their grievances on the Better
14 Business Bureau website, as highlighted below:
15                    •   I started receiving phone calls from this company 11/5/19. I got 3 calls by

16                        8:35am. When I would talk to an agent they would promptly hang up once I ask

17                        any questions regarding the company or why they were calling . . . They are

18                        harassing me so bad I am considering changing my phone number and have

19                        turned my phone off all day which is a major security issue for a female living

20                        alone.5

21
22   2
                https://usshortcodes.com/faqs (last visited December 1, 2019).
     3
23              https://usshortcodedirectory.com/faq/what-is-a-dedicated-short-code/ (last visited December 1, 2019).
     4
24              https://usshortcodedirectory.com/faq/what-is-a-vanity-short-code/ (last visited December 1, 2019).
     5
25       See, e.g. https://www.bbb.org/us/wa/bellevue/profile/insurance-companies/assurance-1296-1000021736/complaints
                 (last visited December 3, 2019).
26
   _____________________________________________________________________________________
27 COMPLAINT                             Page 7 of 17           Kazerouni Law Group, APC
                                                                245 Fischer Avenue, Unit D1
28                                                                    Costa Mesa, CA 92626
                                                                             (800) 400-6808
                 Case 2:19-cv-02010-TSZ Document 1 Filed 12/09/19 Page 8 of 17




 1                   •   I did not sign up for health insurance quotes. Someone erroneously provided this

 2                       company with my phone number and I have been inundated with spam calls and

 3                       text messages from this company on a daily basis. I regularly receive 10-20 calls

 4                       per day from this company looking for persons other than myself. I have told

 5                       them on multiple occasions that they have the wrong number and have requested

 6                       that they stop calling but they refuse. When I block the numbers that this

 7                       company calls me from, they call me from other numbers. It is harassment and

 8                       incessant.6

 9
                     •   Over the span of 8 minutes, I was called 8 times and texted 2 times by this
10
                         company claiming I reached out to them about health insurance. I did not! I
11
                         responded to the text stating to not contact me again and that I did not request
12
                         anyone to contact me. When I picked up and asked for them to stop calling me,
13
                         the person would just hang up the phone. This is absolutely ridiculous both
14
                         because I do not want to be harassed by this company and because this was all
15
                         occurring at 8:34pm-8:42pm. Then this morning I received another call from
16
                         them. What's crazy is that I would block each phone number and they would just
17
                         call me with a different number within a minute.7
18

19             31.       The text messages Assurance sent to Plaintiff and the purported class members

20 consisted of pre-written templates of impersonal text, and were identical to text messages
21 Defendant sent to other consumers.
22             32.       In addition, upon information and belief, the content of the text messages were

23 automatically generated, with no human involvement in the drafting or directing of the messages.
24
     6
25       Id.
     7
         Id.
26
   _____________________________________________________________________________________
27 COMPLAINT                             Page 8 of 17           Kazerouni Law Group, APC
                                                                245 Fischer Avenue, Unit D1
28                                                                    Costa Mesa, CA 92626
                                                                             (800) 400-6808
              Case 2:19-cv-02010-TSZ Document 1 Filed 12/09/19 Page 9 of 17




 1          33.    The language in the messages was automatically generated and inputted into pre-

 2 written text template without any actual human intervention in the drafting or sending of the
 3 messages; the same exact messages were sent to thousands of other consumers.
 4          34.    Upon information and good faith belief, and in light of the nature and character of

 5 the text messages at issue—standardized, impersonal, and consistent in structure and format—
 6 the advertisement and marketing text messages at issue were sent by using “equipment which has
 7 the capacity—(1) to store numbers to be called or (2) to produce numbers to be called, using a
 8 random or sequential number generator—and to dial such numbers automatically (even if the
 9 system must be turned on or triggered by a person).” Marks v. Crunch San Diego, LLC, 904 F.3d
10 1041, 1053 (9th Cir. 2018).
11          35.    The text messages at issue were sent for non-emergency purposes.

12          36.    Upon information and good faith belief, the text messages at issue were sent

13 voluntarily.
14          37.    Upon information and good faith belief, Defendant had knowledge that an

15 automatic telephone dialing system was used to send the text message at issue.
16          38.    The purpose of the text messages at issue was to advertise and to market

17 Defendant’s business.
18          39.    Assurance did not have Plaintiff’s prior express consent to place automated text

19 messages to Plaintiff on her cellular telephone.
20          40.    Through the aforementioned conduct, Defendant violated 47 U.S.C. §

21 227(b)(1)(A)(iii).
22                                            STANDING

23          41.    Standing is proper under Article III of the Constitution of the United States of

24 America because Plaintiff’s claims state: (a) a valid injury in fact; (b) which is traceable to the
25 conduct of Defendant; and (c) is likely to be redressed by a favorable judicial decision. See,
26
   _____________________________________________________________________________________
27 COMPLAINT                             Page 9 of 17           Kazerouni Law Group, APC
                                                                245 Fischer Avenue, Unit D1
28                                                                    Costa Mesa, CA 92626
                                                                             (800) 400-6808
             Case 2:19-cv-02010-TSZ Document 1 Filed 12/09/19 Page 10 of 17




 1 Spokeo, Inc. v. Robins, 136 S.Ct. 1540, 1547 (2016); Lujan v. Defenders of Wildlife, 504 U.S.
 2 555, 560 (1992).
 3          The “Injury in Fact” Prong

 4          42.     Plaintiff’s injury in fact must be both “concrete” and “particularized” in order to

 5 satisfy the requirements of Article III of the Constitution, as articulated in Spokeo. Spokeo, 136
 6 S.Ct. at 1547.
 7          43.     For an injury to be “concrete” it must be a de facto injury, meaning that it actually

 8 exists. Soppet v. Enhanced Recovery Co., LLC, 679 F.3d 637, 638 (7th Cir. 2012). In this case,
 9 Defendant sent multiple text messages to Plaintiff’s cellular telephone, using an ATDS. Such
10 text messages are a nuisance, an invasion of privacy, and an expense to Plaintiff. All three of
11 these injuries are concrete and de facto.
12          44.     For an injury to be “particularized” means the injury must “affect the Plaintiff in a

13 personal and individual way.” Spokeo, Inc., 136 S.Ct. at 1543. In this case, Defendant invaded
14 Plaintiff’s privacy and peace by texting her cellular telephone, and did this with the use of an
15 ATDS. Furthermore, Plaintiff was distracted and annoyed by having to take time, opening and
16 reading the text messages. All of these injuries are particularized and specific to Plaintiff, and
17 will be the same injuries suffered by each member of the putative class.
18          The “Traceable to the Conduct of Defendant” Prong

19          45.     The second prong required to establish standing at the pleadings phase is that

20 Plaintiff must allege facts to show that its injuries are traceable to the conduct of Defendant.
21          46.     The above text messages were directly and explicitly linked to Defendant.

22 Defendant’s text message identified the Defendant as “Assurance,” the party that attempted to
23 solicit business from Plaintiff. This text message is the sole source of Plaintiff’s and the Class’s
24 injuries. Therefore, Plaintiff has illustrated facts that show her injuries are traceable to the
25 conduct of Defendant.
26
   _____________________________________________________________________________________
27 COMPLAINT                             Page 10 of 17          Kazerouni Law Group, APC
                                                                245 Fischer Avenue, Unit D1
28                                                                    Costa Mesa, CA 92626
                                                                             (800) 400-6808
             Case 2:19-cv-02010-TSZ Document 1 Filed 12/09/19 Page 11 of 17




 1          The “Injury is Likely to be Redressed by a Favorable Judicial Opinion” Prong

 2          47.    The third prong to establish standing at the pleadings phase requires Plaintiff to

 3 allege facts to show the injury is likely to be redressed by a favorable judicial opinion.
 4          48.    In the present case, Plaintiff’s Prayers for Relief include a request for damages for

 5 each text message Defendant sent, as authorized by statute in 47 U.S.C. § 227. The statutory
 6 damages were set by Congress and specifically redress the financial damages suffered by
 7 Plaintiff and the members of the putative class.
 8          49.    Because all standing requirements of Article III of the U.S. Constitution have

 9 been met, Plaintiff has standing to sue Defendant on the stated claims.
10                                 CLASS ACTION ALLEGATIONS

11          50.    Plaintiff brings this action under Federal Rule of Civil Procedure 23, and as a
12 representative of the following class:
13
                   All persons throughout the United States (1) to whom Defendant
14                 delivered, or caused to be delivered, a text message, (2) directed to
                   a number assigned to a cellular telephone service, (3) by using an
15                 automatic telephone dialing system, (4) within four years
                   preceding the date of this complaint through the date of class
16
                   certification, and for whom (5) Defendant did not claim to have
17                 obtained prior express written consent, or claim to have obtained
                   prior express written consent in the same manner they claim to
18                 have obtained prior express written consent from Plaintiff.
19
20          51.    Excluded from the class are Defendant, its officers and directors, members of

21 their immediate families and their legal representatives, heirs, successors, or assigns, and any
22 entity in which Defendant has or had a controlling interest.
23          52.    Plaintiff reserves the right to redefine the class and to add subclasses as

24 appropriate based on discovery and specific theories of liability.
25
26
   _____________________________________________________________________________________
27 COMPLAINT                             Page 11 of 17          Kazerouni Law Group, APC
                                                                245 Fischer Avenue, Unit D1
28                                                                    Costa Mesa, CA 92626
                                                                             (800) 400-6808
             Case 2:19-cv-02010-TSZ Document 1 Filed 12/09/19 Page 12 of 17




 1          53.    Numerosity: Upon information and belief, the members of the class are so

 2 numerous that joinder of all of them is impracticable.
 3          54.    The exact number of the members of the class is unknown to Plaintiff at this time,

 4 and can (and will) be determined through appropriate discovery. However, given that, on
 5 information and belief, Defendant texted thousands of class members nationwide during the class
 6 period, it is reasonable to presume that the members of the Class are so numerous that joinder of
 7 all members is impracticable. The disposition of the claims in a class action will provide
 8 substantial benefits to the parties and the Court.
 9          55.    Ascertainability: The members of the class are ascertainable because the class is

10 defined by reference to objective criteria.
11          56.    In addition, the members of the class are identifiable in that, upon information and

12 belief, their cellular telephone numbers, names and addresses can be identified in business
13 records maintained by Defendant and by third parties.
14          57.    Typicality: Plaintiff’s claims are typical of the claims of the members of the class.

15 Plaintiff has had to suffer the burden of receiving text messages to her cellular telephone from an
16 ATDS. Thus her injuries are typical to Class Members. As it did for all members of the class,
17 Defendant used an ATDS to deliver text messages to Plaintiff’s cellular telephone number.
18          58.    Plaintiff’s claims, and the claims of the members of the class, originate from the

19 same conduct, practice and procedure on the part of Defendant.
20          59.    Plaintiff’s claims are based on the same theories, as are the claims of the members

21 of the class.
22          60.    Plaintiff and Class Members were harmed by the acts of Defendant in at least the

23 following ways: Defendant harassed Plaintiff and Class Members by illegally texting their
24 cellular phones using an ATDS. Plaintiff and the Class were damaged thereby.
25
26
   _____________________________________________________________________________________
27 COMPLAINT                             Page 12 of 17          Kazerouni Law Group, APC
                                                                245 Fischer Avenue, Unit D1
28                                                                    Costa Mesa, CA 92626
                                                                             (800) 400-6808
             Case 2:19-cv-02010-TSZ Document 1 Filed 12/09/19 Page 13 of 17




 1          61.    Adequacy: Plaintiff is qualified to, and will fairly and adequately protect the

 2 interests of the members of the class with whom she is similarly situated, as demonstrated herein.
 3 Plaintiff acknowledges that she has an obligation to make known to the Court any relationships,
 4 conflicts, or differences with any Class Member.
 5          62.    Plaintiff’s interests in this matter are not directly or irrevocably antagonistic to the

 6 interests of the members of the class.
 7          63.    Plaintiff will vigorously pursue the claims of the members of the class.

 8          64.    Plaintiff has retained counsel experienced and competent in class action litigation.

 9 Plaintiff’s attorneys, the proposed class counsel, are versed in the rules governing class action
10 discovery, certification, and settlement. In addition, the proposed class counsel is experienced in
11 handling clams involving consumer actions and violations of the TCPA.
12          65.    Plaintiff’s counsel will vigorously pursue this matter.

13          66.    Plaintiff’s counsel will assert, protect and otherwise represent the members of the

14 class.
15          67.    Plaintiff has incurred, and throughout the duration of this action, will continue to

16 incur costs and attorneys’ fees that have been, are, and will be, necessarily expended for the
17 prosecution of this action for the substantial benefit of each Class Member.
18          68.    Predominance: The questions of law and fact common to the members of the class

19 predominate over questions that may affect individual members of the class. The elements of the
20 legal claims brought by Plaintiff and Class Members are capable of proof at trial through
21 evidence that is common to the Class rather than individual to its members.
22          69.    Commonality: There are common questions of law and fact as to all members of

23 the Class, including but not limited to the following:
24                 a.      What are Defendant’s conduct, pattern, and practice as they pertain to

25                         delivering advertisement and telemarketing text messages;

26
   _____________________________________________________________________________________
27 COMPLAINT                             Page 13 of 17          Kazerouni Law Group, APC
                                                                245 Fischer Avenue, Unit D1
28                                                                    Costa Mesa, CA 92626
                                                                             (800) 400-6808
             Case 2:19-cv-02010-TSZ Document 1 Filed 12/09/19 Page 14 of 17




 1                   b.       Whether, within the statutory period, Defendant used an ATDS as defined

 2                            by the TCPA to send text messages to Class Members;

 3                   c.       Whether Defendant’s conduct violated the TCPA;

 4                   d.       Whether Defendant should be enjoined from engaging in such conduct in

 5                            the future; and

 6                   e.       The availability of statutory penalties.

 7         70.       Superiority: A class action is superior to all other available methods for the fair

 8 and efficient adjudication of this matter because:
 9               •   If brought and prosecuted individually, the claims of the members of the class

10                   would require proof of the same material and substantive facts.

11               •   The pursuit of separate actions by individual members of the class would, as a

12                   practical matter, be dispositive of the interests of other members of the class, and

13                   could substantially impair or impede their ability to protect their interests.

14               •   The pursuit of separate actions by individual members of the class could create a

15                   risk of inconsistent or varying adjudications, which might establish incompatible

16                   standards of conduct for Defendant.

17               •   These varying adjudications and incompatible standards of conduct, in connection

18                   with presentation of the same essential facts, proof, and legal theories, could also

19                   create and allow the existence of inconsistent and incompatible rights within the

20                   class.

21               •   The damages suffered by each individual member of the class may be relatively

22                   modest, thus, the expense and burden to litigate each of their claims individually

23                   make it difficult for the members of the class to redress the wrongs done to them.

24
25
26
   _____________________________________________________________________________________
27 COMPLAINT                             Page 14 of 17          Kazerouni Law Group, APC
                                                                245 Fischer Avenue, Unit D1
28                                                                    Costa Mesa, CA 92626
                                                                             (800) 400-6808
             Case 2:19-cv-02010-TSZ Document 1 Filed 12/09/19 Page 15 of 17




 1               •   Absent a class action, most Class Members would likely find the cost of litigating

 2                   their claims prohibitively high and would therefore have no effective remedy at

 3                   law.

 4               •   The pursuit of Plaintiff’s claims, and the claims of the members of the class, in

 5                   one forum will achieve efficiency and promote judicial economy.

 6               •   There will be little difficulty in the management of this action as a class action.

 7         71.       Defendant has acted or refused to act on grounds generally applicable to the

 8 members of the class, making final declaratory or injunctive relief appropriate.
 9         72.       Plaintiff and the Class Members have all suffered and will continue to suffer harm

10 and damages as a result of Defendant’s unlawful conduct.
11         73.       This suit seeks only damages and injunctive relief for recovery of economic injury

12 on behalf of Class Members and it expressly is not intended to request any recovery for personal
13 injury and claims related thereto.
                                                  COUNT I
14                          Violations of the Telephone Consumer Protection Act
                                         47 U.S.C. § 227(b)(1)(A)(iii)
15                               (On behalf of Plaintiff and the TCPA Class)
16         74.       Plaintiff incorporates herein all preceding factual allegations.
17         75.       Defendant and/or its agents placed unsolicited text messages to Plaintiff and the
18 other members of the TCPA Class using an ATDS.

19         76.       Defendant made these text messages en masse without the consent of Plaintiff and
20 the other members of the TCPA Class.
21         77.       Defendant’s conduct was negligent, or willful or knowing.
22         78.       Defendant has, therefore, violated 47 U.S.C. § 227(b)(1). As a result of
23 Defendant’s conduct, Plaintiff and the other members of the TCPA Class are each entitled to a
24 minimum of $500 in damages, and up to $1,500 in damages, for each violation.
25
26
   _____________________________________________________________________________________
27 COMPLAINT                             Page 15 of 17          Kazerouni Law Group, APC
                                                                245 Fischer Avenue, Unit D1
28                                                                    Costa Mesa, CA 92626
                                                                             (800) 400-6808
              Case 2:19-cv-02010-TSZ Document 1 Filed 12/09/19 Page 16 of 17




 1           79.      Plaintiff and members of the putative TCPA class are also entitled to and do seek

 2 injunctive relief prohibiting Defendant and/or its affiliates, agents, and/or other persons or
 3 entities acting on Defendant’s behalf from violating the TCPA, 47 U.S.C. § 227, by sending
 4 texts, except for emergency purposes, to any cellular telephone numbers using an ATDS in the
 5 future.
 6           80.      Defendant violated 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. § 64.1200(a)(2)

 7 by utilizing an ATDS to send advertising and marketing texts to Plaintiff’s cellular telephone
 8 number without prior express written consent.
 9           81.      As a result of Defendant’s violations of 47 U.S.C. § 227(b)(1)(A)(iii) and 47

10 C.F.R. § 64.1200(a)(2), Plaintiff, and the members of the class, are entitled to damages in an
11 amount to be proven at trial.
12
                                           PRAYER FOR RELIEF
13
             WHEREFORE, Plaintiff prays for relief and judgment, as follows:
14
                   a) Determining that this action is a proper class action;
15
                   b) Designating Plaintiff as a class representative under Federal Rule of Civil
16
                      Procedure 23;
17
                   c) Designating Plaintiff’s counsel as class counsel under Federal Rule of Civil
18
                      Procedure 23;
19
                   d) Adjudging and declaring that Defendant violated 47 U.S.C. § 227(b)(1)(A)(iii);
20
                   e) Enjoining Defendant from continuing its violative behavior, including continuing
21
                      to deliver text messages to Plaintiff’s cellular telephone number, and to the
22
                      cellular telephone numbers of the members of the class, without prior express
23
                      written consent;
24
                   f) Awarding Plaintiff and the members of the class damages under 47 U.S.C. §
25
                      227(b)(3)(B);
26
   _____________________________________________________________________________________
27 COMPLAINT                             Page 16 of 17          Kazerouni Law Group, APC
                                                                245 Fischer Avenue, Unit D1
28                                                                    Costa Mesa, CA 92626
                                                                             (800) 400-6808
             Case 2:19-cv-02010-TSZ Document 1 Filed 12/09/19 Page 17 of 17




 1              g) Awarding Plaintiff and the members of the class treble damages under 47 U.S.C.

 2                 § 227(b)(3)(C);

 3              h) Awarding Plaintiff and the class reasonable attorneys’ fees, costs, and expenses

 4                 under Rule 23 of the Federal Rules of Civil Procedure;

 5              i) Awarding Plaintiff and the members of the class any pre-judgment and post-

 6                 judgment interest as may be allowed under the law; and

 7              j) Awarding such other and further relief as the Court may deem just and proper.

 8                                   DEMAND FOR JURY TRIAL

 9          Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff demands a trial by jury of any

10 and all triable issues.
11
     Date: December 9, 2019                              By: s/ Abbas Kazerounian
12                                                       Abbas Kazerounian, Esq.
13                                                       KAZEROUNI LAW GROUP, APC
                                                         245 Fischer Avenue, Suite D1
14                                                       Costa Mesa, CA 92626
                                                         Telephone: (800) 400-6808
15                                                       Facsimile: (800) 520-5523
                                                         Email: ak@kazlg.com
16
17                                                       Counsel for Plaintiff and the Putative Class

18

19
20
21
22
23
24
25
26
   _____________________________________________________________________________________
27 COMPLAINT                             Page 17 of 17          Kazerouni Law Group, APC
                                                                245 Fischer Avenue, Unit D1
28                                                                    Costa Mesa, CA 92626
                                                                             (800) 400-6808
